Lacombe, J.
The first question raised in this case is whether the adjournment of the hearing granted by the commissioner was unreasonable. That his power to grant adjournments at the request of either party is unquestionable was held in Re Macdonnell, 11 Blatchf. 100. It is said in that case that “the commissioner must exercise a just and reasonable *775discretion on that subject,” and that it is only when such discretion is abused that the courts will a fiord relief. While the adjournment in the case at bar was undoubtedly extremely liberal, I am not prepared to say that it was unreasonable, especially in view of what the papers before the commissioner showed as to the character of the evidence which might be expected on the adjourned day.
It is unnecessary to consider the other points raised upon the argument, as the first one is controlling of this application. The prisoner may be remanded to the custody of the marshal till the hearing is closed, without prejudice to a renewal of the application for discharge, should the German government not close its case on September 27th.